Exhibit 10.1
CONSENT, WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT
THIS CONSENT, WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of December 31, 2009, is executed by and among LAWSON PRODUCTS, INC., a
Delaware corporation (“Lawson”), which has its chief executive office located at
1666 E. Touhy Avenue, Des Plaines, Illinois 60018, various subsidiaries of
Lawson listed on the signature pages hereto (Lawson and the subsidiaries are
referred to collectively herein as the “Borrower” or the “Borrowers”), THE
PRIVATEBANK AND TRUST COMPANY both as a lender and as agent (in such capacity,
the “Agent”), for itself and all other lenders from time to time a party hereto
(“Lenders”), located at 120 South LaSalle Street, Chicago, Illinois 60603-3400,
and all other Lenders.
WHEREAS, the Agent, Lawson and certain subsidiaries of Lawson (together with
Lawson, collectively, the “Existing Borrowers”), entered into a Credit
Agreement, dated as of August 21, 2009, among the Existing Borrowers, the Agent
and the Lenders, and on December 2, 2009, Lawson Products, Inc., an Illinois
corporation and newly-formed wholly-owned subsidiary of Lawson (“Lawson IL”),
became a party to such agreement as a Borrower (herein, as the same may be
amended, modified or supplemented from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers have informed the Agent that they intend to consummate an
internal reorganization pursuant to which several of the Borrowers will be
merged into Lawson IL and assets of certain of the Borrowers will be transferred
among the Borrowers, as more fully described on Annex A hereto (referred to
herein as the “Reorganization”); and
WHEREAS, the Borrowers, the Lenders and the Agent wish to enter into this
Amendment to (i) confirm each Lender’s and the Agent’s consent to the
Reorganization, (ii) to waive any and all Events of Default arising or occurring
under the Credit Agreement or any other Loan Document solely in connection with
the transactions described on Annex A hereto and (iii) amend the Credit
Agreement to account for the Reorganization.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained in this Amendment, the parties hereto hereby agree as
follows:
1. Incorporation of the Agreement. All capitalized terms which are not defined
hereunder shall have the same meanings as set forth in the Credit Agreement, and
the Credit Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Credit Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and the provisions thereof shall be binding on the parties
hereto.
2. Amendments to the Credit Agreement. The parties hereto hereby amend the
Credit Agreement, effective as of January 1, 2010, after giving effect to the
Reorganization, as follows: Schedule 1, Schedule 7.1 and Schedule 7.15 are
hereby replaced with Schedule 1, Schedule 7.1 and Schedule 7.15 attached hereto.

 

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties.

  (a)  
The representations and warranties set forth in Section 7 of the Credit
Agreement shall be deemed remade and affirmed by the Borrowers in all material
respects, (i) as of the date hereof and (ii) as of January 1, 2010, after giving
effect to the Reorganization; provided that representations and warranties
referencing a particular date other than a general date of execution shall be
true and correct as of such date; provided, further, that any and all references
to the Credit Agreement in such representations and warranties shall be deemed
to include this Amendment.

  (b)  
The Borrower represents and warrants that no Event of Default has occurred and
is continuing.

4. Consent; Waiver. Notwithstanding any terms or provisions of the Credit
Agreement to the contrary, this Amendment serves as evidence of the Agent’s and
each Lender’s (i) consent to the Reorganization and each of the transactions
described on Annex A or necessary to consummate the Reorganization and
(ii) waiver of any and all Events of Default arising or occurring under the
Credit Agreement or any other Loan Document on or prior to January 1, 2010,
solely as a result of the Reorganization and the transactions described on Annex
A. The consent and waiver provided herein shall be limited to the matter set
forth herein. Except as otherwise provided herein, all provisions, terms and
conditions of the Credit Agreement remain in full force and effect after giving
effect to the Reorganization.
5. Fees and Expenses. The Borrowers shall pay or reimburse the Agent for all
reasonable costs and expenses, including, without limitation, legal expenses and
reasonable attorneys’ fees (whether for internal or outside counsel) incurred by
the Agent, or for which the Agent becomes obligated, in connection with the
negotiation, preparation, and closing of this Amendment, together with all
reasonable attorneys’ fees and expenses of the Agent’s counsel, search fees and
taxes payable in connection with this Amendment.
6. Delivery of Documents/Information. This Amendment shall be effective upon
receipt by Agent of the last of the following: (i) a fully executed copy of this
Amendment, (ii) each of the documents and certificates set forth on Annex B
hereto (fully executed to the extent required) and (iii) an opinion of counsel
to the Borrowers in form and substance satisfactory to Agent.

 

2



--------------------------------------------------------------------------------



 



7. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement and each of the Loan Documents shall remain
in full force and effect. The Borrowers have heretofore executed and delivered
to the Agent certain Loan Documents and the Borrowers hereby acknowledge and
agree that, notwithstanding the execution and delivery of this Amendment and the
Reorganization, the Loan Documents remain in full force and effect after giving
effect to the Reorganization and the amendments set forth in this Amendment and
the rights and remedies of the Agent and the Lenders thereunder, the obligations
of each Borrower thereunder and the liens and security interests created and
provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby or by the Reorganization. Nothing herein
contained shall affect or impair the priority of the liens and security
interests created and provided for in the Loan Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment and the
Reorganization and which remains secured thereby after giving effect to this
Amendment and the Reorganization. Any and all references to the Credit Agreement
in each of the Loan Documents shall be deemed to refer to and include this
Amendment.
8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be equally as effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by facsimile or electronic mail shall also deliver
a manually executed counterpart of this Amendment, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Amendment.
9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of law provisions)
of the State of Illinois.
[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------



 



(Signature Page to Consent, Waiver and First Amendment to Credit Agreement)
IN WITNESS WHEREOF, the Borrowers, the Agent and each Lender have executed this
Credit Agreement as of the date first above written.

                          BORROWERS:                
 
                        LAWSON PRODUCTS, INC.,
a Delaware corporation   LAWSON PRODUCTS, INC.,
a Nevada corporation    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   Chief Executive Officer and President       Its:   President    
 
                        LAWSON PRODUCTS, INC.,
a Texas corporation   LAWSON PRODUCTS, Inc.,
an Illinois corporation    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   President       Its:   President and Chief Executive Officer    
 
                        LAWSON PRODUCTS, INC.,
a Georgia corporation   LAWSON PRODUCTS, L.L.C.,
a New Jersey limited liability company    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   President       Its:   President    
 
                        DRUMMOND AMERICAN LLC,
an Illinois limited liability company   CRONATRON WELDING SYSTEMS LLC,
a North Carolina limited liability company    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   President       Its:   President    
 
                        RUTLAND TOOL & SUPPLY CO.,
a Nevada corporation   AUTOMATIC SCREW MACHINE
PRODUCTS COMPANY, INC.,
an Alabama corporation    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   Chief Executive Officer       Its:   Chief Executive Officer    

 

 



--------------------------------------------------------------------------------



 



(Signature Page to Consent, Waiver and First Amendment to Credit Agreement)

                          LP SERVICE CO.,
an Illinois corporation   ASSEMBLY COMPONENT SYSTEMS, INC.,
an Illinois corporation    
 
                        By:   /s/ Thomas Neri   By:   /s/ Thomas Neri          
           
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   President       Its:   Chief Executive Officer    
 
                        C.B. LYNN COMPANY,
an Illinois corporation   LPI HOLDINGS, INC.,
an Illinois corporation       By:   /s/ Thomas Neri   By:   /s/ Thomas Neri    
                 
 
  Name:   Thomas Neri       Name:   Thomas Neri    
 
  Its:   President       Its:   President    

 

 



--------------------------------------------------------------------------------



 



(Signature Page to Consent, Waiver and First Amendment to Credit Agreement)

          AGENT:    
 
        THE PRIVATEBANK AND TRUST COMPANY    
 
       
By: 
/s/ Andrew D. King
 
   
 
Name:  Andrew D. King    
 
Its:  Associate Managing Director    
 
        LENDER:    
 
        THE PRIVATEBANK AND TRUST COMPANY    
 
       
By: 
/s/ Andrew D. King    
 
     
 
Name:  Andrew D. King    
 
Its:   Associate Managing Director    

 

 



--------------------------------------------------------------------------------



 



ANNEX A
REORGANIZATION

•  
Formation of Lawson Products, Inc., an Illinois corporation (“Lawson IL”).

•  
Contribution by Lawson Products, Inc., a Delaware corporation (“Lawson DE”) of
the stock of Lawson Maquiladora, S. de R.L. de C.V. (“Lawson Maquiladora”) owned
by it to Assembly Component Systems, Inc., an Illinois corporation (“ACS”) in
exchange for stock of ACS.

•  
Transfer by Lawson Products de Mexico, S. de R.L. de C.V. (“Lawson Mexico”) of
the stock of Lawson Maquiladora owned by it to Lawson DE.

•  
Contribution by LPI Holdings, Inc., an Illinois corporation (“LPI”) and Lawson
Products, Inc., a Nevada corporation (“Lawson NV”) of the stock of Lawson Mexico
owned by it to ACS in exchange for stock of ACS.

•  
Distribution by Lawson NV and LPI of the stock of ACS received in the above
transactions to Lawson DE.

•  
Merger of Lawson Products, Inc., a Georgia corporation (“Lawson GA”), with and
into Lawson IL.

•  
Merger of Lawson Products, Inc. (“Lawson TX”), a Texas corporation, with and
into Lawson IL.

•  
Merger of Lawson Products, L.L.C., a New Jersey limited liability company
(“Lawson NJ”), with and into Lawson IL.

•  
Merger of Lawson NV with and into Lawson IL.

•  
Merger of LPI with and into Lawson IL.

•  
Merger of LP Service Co., an Illinois corporation (“LP Service”), with and into
Lawson IL.

•  
Merger of C.B. Lynn Company, an Illinois corporation (“C.B. Lynn”), with and
into Lawson IL.

•  
Contribution by Lawson DE to Lawson IL of substantially all of the assets and
liabilities related to the IL operations of Lawson DE.

•  
Assignment by Lawson DE of the membership interests in Cronatron Welding
Systems, LLC, a North Carolina limited liability company (“Cronatron”) and
Drummond American LLC, an Illinois limited liability company (“Drummond”) owned
by it to Lawson IL.

·

 

 



--------------------------------------------------------------------------------



 



ANNEX B
CLOSING DOCUMENTS

1.  
Secretary’s certificate executed by Lawson Products DE with a copy of the
resolutions of the board of directors of Lawson DE approving the Reorganization.

2.  
With respect to the contribution by Lawson DE of the stock of Lawson Maquiladora
owned by it to ACS in exchange for stock of ACS, a secretary’s certificate
executed by Lawson DE and ACS with a copy of (i) the Assignment Agreement by and
between Lawson DE and ACS, (ii) the resolutions of the board of directors of
Lawson DE authorizing the contribution and (iii) the written consent of the
board of directors of ACS authorizing the issuance of ACS stock.

3.  
With respect to the transfer by Lawson Mexico of the stock of Lawson Maquiladora
owned by it to Lawson DE, a secretary’s certificate executed by Lawson DE and
Lawson Mexico with a certified copy of (i) the Assignment Agreement by and
between Lawson Mexico and Lawson DE and (ii) the resolutions of the board of
managers of Lawson Mexico authorizing the assignment.

4.  
With respect to the contribution by LPI and Lawson NV of the stock of Lawson
Mexico owned by it to ACS in exchange for stock of ACS:

  (a)  
A secretary’s certificate executed by Lawson NV and ACS with a copy of (i) the
Assignment Agreement by and between Lawson NV and ACS, (ii) the written consent
of the board of directors of Lawson NV approving the contribution and (iii) the
written consent of the board of directors of ACS authorizing the issuance of ACS
stock; and

  (b)  
A secretary’s certificate executed by LPI and ACS with a copy of (i) the
Assignment Agreement by and between LPI and ACS, (ii) the written consent of the
board of directors of LPI approving the contribution and (iii) the written
consent of the board of directors of ACS authorizing the issuance of ACS stock.

5.  
With respect to the distribution by Lawson NV and LPI of the stock of ACS
received in the above transactions to Lawson DE:

  (a)  
A secretary’s certificate executed by Lawson DE and Lawson NV with a copy of (i)
the Assignment Separate from Certificate executed by Lawson NV, and (ii) the
written consent of the board of directors of Lawson NV approving the
distribution; and

  (b)  
A secretary’s certificate executed by Lawson DE and LPI with a copy of (i) the
Assignment Separate from Certificate executed by LPI, and (ii) the written
consent of the board of directors of LPI approving the distribution.

 

 



--------------------------------------------------------------------------------



 



6.  
With respect to the merger of Lawson GA with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and Lawson GA with a copy of:

  (a)  
The Articles of Merger filed with the Secretary of State of the State of
Georgia;

  (b)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (c)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (d)  
The written consent of the board of directors of Lawson IL approving the merger;

  (e)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (f)  
The written consent of the board of directors of Lawson GA approving the merger;
and

  (g)  
The written consent of the sole shareholder of Lawson GA approving the merger.

7.  
With respect to the merger of Lawson TX with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and Lawson TX with a copy of:

  (a)  
Certificate of Merger filed with the Secretary of State of the State of Texas;

  (b)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (c)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (d)  
The written consent of the board of directors of Lawson IL approving the merger;

  (e)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (f)  
The written consent of the sole shareholder of Lawson TX approving the merger;
and

  (g)  
The written consent of the board of directors of Lawson TX approving the merger.



 

 



--------------------------------------------------------------------------------



 



8.  
With respect to the merger of Lawson NJ with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and Lawson NJ with a copy of:

  (a)  
The Certificate of Merger/Consolidation filed with the Secretary Department of
Treasury, Division of Revenue of the State of New Jersey;

  (b)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (c)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (d)  
The written consent of the board of directors of Lawson IL approving the merger;

  (e)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (f)  
The written consent of the managing member of Lawson NJ approving the merger;
and

  (g)  
The written consent of the sole member of Lawson NJ approving the merger.

9.  
With respect to the merger of Lawson NV with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and Lawson NV with a copy of:

  (a)  
The Articles of Merger filed with the Secretary of State of the State of Nevada;

  (b)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (c)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (d)  
The written consent of the board of directors of Lawson IL approving the merger;

  (e)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (f)  
The written consent of the board of directors of Lawson NV approving the merger;
and

  (g)  
The written consent of the sole stockholder of Lawson NV approving the merger.

 

 



--------------------------------------------------------------------------------



 



10.  
With respect to the merger of LPI with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and LPI with a copy of:

  (a)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (b)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (c)  
The written consent of the board of directors of Lawson IL approving the merger;

  (d)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (e)  
The written consent of the board of directors of LPI approving the merger; and

  (f)  
The written consent of the sole shareholder of LPI approving the merger.

11.  
With respect to the merger of LP Service with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and LP Service with a copy of:

  (a)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;

  (b)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (c)  
The written consent of the board of directors of Lawson IL approving the merger;

  (d)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (e)  
The written consent of the board of directors of LP Service approving the
merger; and

  (f)  
The written consent of the sole shareholder of LP Service approving the merger.

 

 



--------------------------------------------------------------------------------



 



12.  
With respect to the merger of C.B. Lynn with and into Lawson IL, a secretary’s
certificate executed by Lawson DE, Lawson IL and C.B. Lynn with a copy of:

  (a)  
The Articles of Merger filed with the Secretary of State of the State of
Illinois;
    (b)  
The resolutions of the board of directors of Lawson DE approving the merger;

  (c)  
The written consent of the board of directors of Lawson IL approving the merger;

  (d)  
The written consent of the sole shareholder of Lawson IL approving the merger;

  (e)  
The written consent of the board of directors of C.B. Lynn approving the merger;
and

  (f)  
The written consent of the sole shareholder of C.B. Lynn approving the merger.

13.  
With respect to the contribution by Lawson DE to Lawson IL of substantially all
of the assets and liabilities related to the IL operations of Lawson DE, a
secretary’s certificate executed by Lawson DE and Lawson IL with a copy of:
(i) the Asset Transfer Agreement, by and between Lawson DE and Lawson IL,
(ii) the resolutions of the board of directors of Lawson DE authorizing the
transaction; and (iii) the written consent of the board of directors of Lawson
IL approving the transactions.

14.  
With respect to the contribution by Lawson DE of the membership interests in
Cronatron and Drummond owned by it to Lawson IL, a secretary’s certificate
executed by Lawson DE and Lawson IL with a copy of (i) the Assignment of
Membership Interest executed by Lawson DE, and (ii) the resolutions of the board
of directors of Lawson DE authorizing the assignments.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
BORROWERS

      Borrower   State of Formation and I.D. Number       Lawson Products, Inc.
  Delaware corporation, No. 0935754       Lawson Products, Inc.   Illinois
corporation, No. 6670-627-3       Cronatron Welding Systems LLC   North Carolina
limited liability company, No. 0266313       Drummond American LLC   Illinois
limited liability company, No. 02639645       Automatic Screw Machine Products
Company, Inc.   Alabama corporation, No. 179-142       Rutland Tool & Supply Co.
  Nevada corporation, No. E0613832005-9       Assembly Component Systems, Inc.  
Illinois corporation, No. 58779571

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OTHER NAMES
Other Names Used Over the Last Five Years:

      Name of Borrower   Trade Names
 
   
Lawson Products, Inc. (DE)
  Supplemental Supply Company, Spectrum Industrial Solutions, Kent Automotive,
Certanium, J.I. Holcomb Chemical, Rotanium Products, CT Engineering, Premier
Fastener, Premier Industrial.
 
   
Lawson Products, Inc. (IL)
  Each of the following entities merged with and into Lawson Products, Inc.
(IL), and as such, Lawson Products, Inc. (IL) may be deemed to have been known
by the name of such entities or the names used by such entities over the last
five years (as noted below):
 
   
 
  •    Lawson Products, Inc. (GA)*

•    Lawson Products, Inc. (TX)*

•    Lawson Products, L.L.C. (NJ)*

•    Lawson Products, Inc. (NV)*

•    LPI Holdings, Inc.

•    LP Service Corp.

•    C.B. Lynn Company
 
   
 
  Each of the entities with an “*” had the following trade names over the last
five years: Kent Automotive, Rotanium Products, CT Engineering, Premier Fastener
and Premier Industrial.
 
   
Cronatron Welding Systems LLC
  Convenience Supply Company and Certanium.
 
   
Drummond American LLC
  Total Resource Supply Company and J I Holcomb.
 
   
Automatic Screw Machine Products Company, Inc.
  None.
 
   
Rutland Tool & Supply Co.
  Rutland Tool & Supply Co., a California corporation, RTS Acquisition Co., Inc.
(this entity was used as an intermediary in the acquisition of Rutland — Rutland
never operated under this name).
 
   
Assembly Component Systems, Inc.
  None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.15
SCHEDULE OF PRINCIPAL PLACES OF BUSINESS AND ORGANIZATIONAL
CHART

      Borrower   Principal Place of Business       Lawson Products, Inc., a
Delaware corporation   1666 E. Touhy Ave.
Des Plaines, IL 60018       Lawson Products, Inc., an Illinois corporation  
1666 E. Touhy Ave.
Des Plaines, IL 60018       Cronatron Welding Systems LLC, a North Carolina
limited liability company   1666 E. Touhy Ave.
Des Plaines, IL 60018       Drummond American LLC, an Illinois limited liability
company   1666 E. Touhy Ave.
Des Plaines, IL 60018       Automatic Screw Machine Products Company, Inc., an
Alabama corporation   709 Second Avenue SE
Decatur, AL 35601       Rutland Tool & Supply Co., a Nevada corporation   2225
Workman Mill Rd.
Whittier, CA 90601       Assembly Component Systems, Inc., an Illinois
corporation   15850 West 108th St.
Lenexa, KS 66219

 

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [c94387c9438701.gif]

Organizational Structure Lawson Products, Inc. (DE) Lawson Products, Inc. (IL)
Rutland Tool & Supply, Inc. (NV) Assembly

Component Systems, Inc. (IL) Lawson Products Inc. (Ontario) 100% 100% 0.01%
99.99 68.73% 31.27% Cronatron Welding Systems, LLC (NC) Drummond American LLC
(IL) % Lawson Maquiladora, S. de R.L. de C.V. Automatic Screw Machine Products
Company, Inc. (AL) Lawson Products de Mexico, S. de R.L. de C.V. 1818341.3

 

 